DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 24 June 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. 
On page 6, Applicant argues Marino fails to disclose “wherein forcing the insertion end towards the plunger end of the bone anchor in the compact configuration causes the bone anchor to transition to the expanded configuration” because cited paragraphs [0050], [0057] merely disclose that as anchor 10 is deployed from the inserter/tube 810, it is expanded. Specifically, Applicant argues that paragraph [0051] states that “removal or decoupling of the constraining element [allows] the struts 20 to expand”. 
This argument is not persuasive. The claims are not directed towards method steps. In the process of moving between the compact configuration (Figure 1) and the expanded configuration (Figure 2), the insertion end (towards 30) is forced towards the plunger end (towards 50) because the overall length of the anchor is reduced as the struts 20 buckle/collapse (paragraph [0004]). The fact that this is disclosed as happening passively (i.e. via self-expansion) does not preclude Marino from anticipating the limitation “wherein forcing the insertion end towards the plunger end of the bone anchor in the compact configuration causes the bone anchor to transition to the expanded configuration”. The claims do not recite what is forcing the anchor’s insertion end towards the plunger end or require an external force to move the anchor’s insertion end towards the plunger. 
Additionally, paragraph [0053] of Marino discloses the anchor can self-expand and then undergo further manual expansion using tensioning mechanism to force the insertion end towards the plunger end.
The limitations of dependent claim 5 were incorporated into independent claim 1. Applicant argues Marino does not disclose “the third portions have a more narrow width than the respective first and second portions”, as previously recited in claim 5.  A similar limitation was added to independent claims 8 and 16. 
Applicant argues that paragraph [0080], cited in the rejection to claim 5, is silent regarding a narrower width of a third portion, disposed between the first and second portions. The Office disagrees. 
Paragraph [0080] explicitly states: 
Further, the thickness of each of the struts can vary along their length such that a portion near a distal end region or a proximal end region is thicker than a centrally disposed portion of the strut. 
 The rejection clearly identifies the first and second portions of the strut as the distal and proximal portions of the struts, respectively (see Office Action at page 2) and the third portion as between the first and second portions (i.e. the third portion is a central portion) (see Office Action at page 2). The passage above clearly states the central portion is thinner than the first proximal and distal portions. 
Regarding the terms “width”, as used in the claim, compared to “thickness” as used in Marino, the Office maintains there is nothing in the claims that defines the direction the claimed width is oriented. For this reason, the term “thickness”, as used in Marino, is considered to refer to the claimed width. 
Further, Figure 4i explicitly shows a strut (inside box) having a narrower central region (arrow) and wider proximal and distal regions, as highlighted in the annotated figure below. 

    PNG
    media_image1.png
    451
    547
    media_image1.png
    Greyscale

For these reasons, the rejections are maintained. 

Claim Objections
Claim 9 contains the trademark/trade name “nitinol”. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
 Nitinol is well known in the art to refer to a nickel titanium alloy. The Office requests Applicant amend the claim to recite a “nickel titanium alloy” instead of the tradename “nitinol”.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino et al. US 2015/0216523 A1.
Claim 1: Marino teaches a bone anchor insertion system comprising (fig. 8): 
an inserter including a tube (810); 
a plunger (820) to be depressed through an interior of the tube [0049]; 
a bone anchor including an insertion end (adjacent pointed end 30 shown in fig. 1 and 8) connected to a plunger end (opposite of insertion end, fig. 1), the plunger end connected to the insertion end by a plurality of deformable members (20), each respective deformable member of the plurality of deformable members including a first portion (distal region of the struts), a second portion (proximal region of the struts, and a third portion (central region of the struts), the third portion between the first portion and the second portion [0080], the third portion causing the respective deformable member to deform (thinner portion will deform first/easier, [0080]), 
wherein the respective first portions are substantially parallel to the respective second portions when the bone anchor is in a compact configuration (fig. 1), 
wherein the respective first portions are at an angle to the respective second portions when the bone anchor is in an expanded configuration (fig. 2), 
wherein the bone anchor is positioned within the interior of the tube when the bone anchor is in the compact configuration (fig. 8), and wherein forcing the insertion end towards the plunger end of the bone anchor in the compact configuration causes the bone anchor to transition to the expanded configuration [0050], [0057]; 
and at least one suture (45) coupled to the insertion end of the bone anchor.  
The third portions (i.e. central portions) have a more narrow width than the respective first and third portions (paragraph [0080] states: Further, the thickness of each of the struts can vary along their length such that a portion near a distal end region or a proximal end region is thicker than a centrally disposed portion of the strut.  Regarding the terms “width”, as used in the claim, compared to “thickness” as used in Marino, the Office maintains there is nothing in the claims that defines the direction the claimed width is oriented. For this reason, the term “thickness”, as used in Marino, is considered to refer to the claimed width. See also Figure 4i, as discussed in the response to arguments above.) 
Claim 2: Marino teaches the anchor insertion system of claim 1, wherein the tube includes a pointed tip (the broadest reasonable definition of pointed is tapered tip or end, 810 includes a taper at its end as shown in fig. 8) the to facilitate insertion of the inserter into a bone hole.  
Claim 4: Marino teaches the bone anchor insertion system of claim 1, wherein the bone anchor transitioning to the expanded configuration includes deforming the third portion (see figs. 2 and 10).  
Claim 6: Marino teaches the bone anchor insertion system of claim 1, wherein the respective deformable members are tapered (caused by the varied thickness, see example from fig. 4a in close up of strut below).

    PNG
    media_image2.png
    299
    819
    media_image2.png
    Greyscale

Claim 7:  Marino teaches the bone anchor insertion system of claim 1, wherein the bone anchor in the compact configuration is cylindrical (fig. 1).  
Claim 8: Marino teaches a bone anchor insertion system (fig. 8) comprising: 
an inserter including a tube (810); 
a plunger (820) to be depressed through an interior of the tube [0049]; 
a bone anchor (10) including an insertion end (adjacent pointed end 30 shown in fig. 1 and 8) connected to a plunger end (opposite of insertion end, fig. 1), the insertion end connected to the plunger end by a plurality of deformable members (20), each respective deformable member including a first portion (distal region of the struts) and a second portion (proximal regions of the struts) and a third portion (central regions of the struts), 
wherein the bone anchor is constructed of a shape memory material [0041], 
wherein the respective first portions are substantially parallel with the respective second portions when the bone anchor is in a compact configuration (fig. 1), 
wherein the respective first portions are at an angle to the respective second portions when the bone anchor is in an expanded configuration (fig. 2), wherein the bone anchor is positioned within the interior of the tube when the bone anchor is in the compact configuration (fig. 8), and wherein the bone anchor transitions from the compact configuration to the expanded configuration upon the bone anchor exiting the interior of the tube (fig. 10);
 and at least one suture (45) coupled to the insertion end of the bone anchor.  
The third portions (i.e. central portions) have a more narrow width than the respective first and third portions (paragraph [0080] states: Further, the thickness of each of the struts can vary along their length such that a portion near a distal end region or a proximal end region is thicker than a centrally disposed portion of the strut. )
Claim 9: Marino teaches the bone anchor insertion system of claim 8, wherein the shape memory material is nitinol [0041].  
Claim 10:  Marino teaches the bone anchor insertion system of claim 8, wherein each of the respective deformable members are symmetric with one another ([0079], symmetric; [0080], uniform).  
Claim 11: Marino teaches the bone anchor insertion system of claim 8, wherein the respective deformable members are asymmetric ([0079], asymmetric; [0080], non-uniform).  
Claim 12: Marino teaches the bone anchor insertion system of claim 8, wherein the plurality of deformable members is equal to three or four deformable members (fig. 2).
Claim 13: Marino teaches the bone anchor insertion system of claim 8, wherein the respective first portions and the respective second portions have equal lengths ([0079], symmetric; [0080], uniform, fig. 1).  
Claim 14: Marino teaches the bone anchor insertion system of claim 8, wherein the respective first portions and the respective second portions have unequal lengths ([0079], asymmetric; [0080], non-uniform).  
	Claim 16: Marino teaches a bone anchor insertion method comprising: 
inserting a bone anchor (10) coupled to an inserter through a bone (abstract), 
the inserter including a tube (810) and a plunger (820) to be depressed through an interior of the tube [0049], 
the bone anchor including an insertion end (adjacent pointed end 30 shown in fig. 1 and 8) connected to a plunger end (opposite of insertion end, fig. 1) by a plurality of deformable members (20), 
each respective deformable member including a first portion (distal region of the struts) and a second portion (proximal regions of the struts) and a third portion (central regions of the struts). The third portions (i.e. central portions) have a more narrow width than the respective first and third portions (paragraph [0080] states: Further, the thickness of each of the struts can vary along their length such that a portion near a distal end region or a proximal end region is thicker than a centrally disposed portion of the strut. )
The bone anchor is initially in a compact configuration within the interior of the tube (fig. 8), the respective first portions being substantially parallel with the respective second portions when the bone anchor is in the compact configuration (figs. 1 and 8), 
and wherein at least one suture (45) including a coupling end and a free end is coupled to the insertion end of the bone anchor at the coupling end (at 40, fig. 2); 
retracting the tube while maintaining a positioning of the plunger, thereby causing the bone anchor to exit from the interior of the tube (push-pull mechanism, [0057]); transitioning the bone anchor from the compact configuration (fig. 8) to an expanded configuration (fig. 10), 
wherein the respective first portions are at an angle to the respective second portions when the bone anchor is in an expanded configuration (figs. 2 and 10); and removing the inserter from the bone (810 must be removed to allow the bone anchor to expand [0051], fig. 4c shows 810 at the bone  with the bone anchor, figs. 4f, 4h, and 4i show 810 has been removed allowing for expansion ).  
Claim 17: Marino teaches the bone anchor insertion method of claim 16, wherein each respective deformable member includes a zone of weakness between the respective first and second portions (thinner central portion between the distal and proximal portions, [0080]), and wherein the bone anchor is transitioned from the compact configuration (fig. 8) to the expanded configuration (fig. 10) by pulling the free end of the at least one suture while the plunger end of the bone anchor remains in contact with the plunger (820 functions as a shoulder stop during push-pull [0053], [0057]).  
Claim 18: Marino teaches the bone anchor insertion method of claim 16, wherein the bone anchor is constructed of a shape memory material [0041], and wherein the bone anchor transitions from the compact configuration (fig. 8) to the expanded configuration (fig. 10) after exiting the interior of the tube based on a pre-set shape of the shape memory material [0041].  
Claim 19: Marino teaches the bone anchor insertion method of claim 18, further comprising pulling the free end of the at least one suture while the plunger end of the bone anchor remains in contact with the plunger (820 functions as a shoulder stop during push-pull [0053], [0057]).  
Claim 20: Marino teaches the bone anchor insertion method of claim 16, wherein the plunger is depressed when the bone anchor is inserted entirely past cortical bone ([0057]-[0058] describes how the plunger is used to expand within the cortical surface; figs. 4h and 4i show that the device is expanded after entering the bone 480 and is described in [0068])).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marino.
Claim 15: Marino teaches the bone anchor insertion system of claim 8, wherein the bone anchor in the compact configuration has a first width (fig. 1) and the bone anchor in the expanded configuration has a second width (fig. 2).  It should be noted the Marino fails to teach the second width is less than or equal to four times the first width.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make any usable diameter depending of the desired effector or sight of operation; including a width of a compact configuration being less than or equal to four times the second expanded width, since it has been held that, discovering an optimum value of a result effective variable involves only routine skill in the art.  
Furthermore, the applicant has not stated any criticality for the claim widths or that the widths provide any advantage, are for any particular purpose or function, or solves a state problem (paragraph 0034 of the application).  Therefore, it would have been also been obvious before the effective filing date of the invention, to size the anchor as claimed since the widths do not provide any advantage or are for any particular purpose, besides sizing for fitment and discovering an optimum value of a result effective variable (proper fitment) involves only routine skill in the art. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino as applied to claim a above, and further in view of Anspach et al. 5725541 (Anspach).
Claim 3: Marino teaches the bone anchor insertion system of claim 1, wherein the plunger is hollow (820 is a tube, [0057]).  It should be noted that Marino does not specifically teach the suture (45) is positioned through the plunger.  Marino does teach that (45) extends into a handle mechanism of the deployment tool that is used for tensioning [0053].
Anspach teaches a bone anchor insertion system with a puller shaft (4) used for tensioning similar to (45) of Marino.  The puller shaft (4) extending through the entire device to a handle (60) at the proximal end of the insertion system allowing for the user to expand a bone anchor by pulling/applying tension (figs. 3 to 4).  
Under KSR rationale it would have been obvious to one of ordinary skill in the art, in view of the teaching of Anspach, since all of claimed elements are known it the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date, i.e. one skilled in the art would have recognized the passing of (45) through the entirety of the device; including through the plunger (820), would allow for (45) to be connected to handle for tensioning and expanding/deploying the bone anchor desired by Marino [0053].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Frazier et al. (US Patent Application 2006/0201519) at Figures 22a, 22b show an anchor having struts (138) with a central portion (142) wherein the central portion has a narrower width in order to control the deformation of the strut (paragraph [0154]). 
Bagaosian et al. (US Patent Application 2004/0267308) discloses an anchor at Figures 7a, 7b having a strut (184) with a narrower portion (formed by widened slit 182a) in order to facilitate buckling of the strut (paragraph [0094]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        22 July 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771